In this case the record shows a motion on the part of plaintiff, appellee, to dismiss the appeal on the ground the record does not disclose that the right claimed has a value exceeding $100.
The ground stated in the motion is good, but we prefer to ex officio dismiss the appeal on the ground that the only question in controversy is whether Joseph S. Breaux had timely paid his poll tax for the year 1932. Since that time the Constitution of Louisiana adopted in 1921 has been amended in such a way that the right to vote no longer depends on the payment of a poll tax. Const. 1921, Art. 8, § 2, as amended in 1934. The result is, therefore, there is now no controversy before the court which the court can entertain.
It is therefore ordered that the appeal herein be dismissed at the cost of the appellant.
MOUTON, J., not participating.